IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


POPS PCE TT, LP,                         : No. 82 WAL 2017
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
R&R RESTAURANT GROUP, LLC, F/K/A         :
BREWSTONE PITTSBURGH, LLC,               :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of September, 2017, the Petition for Allowance of Appeal

is DENIED.